, · AO"245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I of!   ;{1
                                                                                                                                                    r') '



                                           ~-                      ..
                                          UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                               (For Offenses Committed On or After November 1, 1987)
                                    v.
                                                                               Case Number: 3:19-mj-23769
                            Angel Olivares-Cruz
                                                                               William R Burgener
                                                                               Defendant's Attorney


    REGISTRATION NO. 89004298

    THE-DEFENDANT:
     [gj pleaded guilty to count(s) _l_o_f_C_o_m~p,_l_a1_·n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                       Nature of Offense                                                      Count Number(s)
    8:1325                                ILLEGAL ENTRY (Misdemeanor)                                            1

      D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - - - - ' - - -
      • Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                   L
                                   iV
                                  /ii;]
                                     \
                                           TIME SERVED                       • _________ days
      [gJ Assessment: $10 WAIVED                      igJ Fine: WAIVED
      [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, - - - - - - - - ~ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, September 12, 2019
                                                                             Date of Imposition of Sentence


     Received - - - - - - - - -
                   DUSM                                                      HONORABLE RICHARD L. PUGLISI
                                                                             UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                  3:19-mj-23769
